UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51882 VOICESERVE, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Cavendish House, 369 Burnt Oak Broadway, Edgware, Middlesex HA8 5AW (Address of principal executive offices) (Zip Code) 44 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 20, 2007: 23,327,425 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES i VOICESERVE, INC. Index to Financial Statements Page Financial Statements: Consolidated Balance Sheets as of June 30, 2007 (unaudited) and March 31, 2007 F-2 Consolidated Statements of Operations for the three months ended June 30, 2007 and 2006(unaudited). F-3 Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) for the three months ended June 30, 2007 (unaudited) F-4 Consolidated Statements of Cash Flows for the three months ended June 30, 2007 and 2006 (unaudited) F-5 Notes to Consolidated Financial Statements F-6 F-1 VOICESERVE, INC. AND SUBSIDIARY Consolidated Balance Sheets June 30, March 31, 2007 2007 Assets (unaudited) Current assets: Cash and cash equivalents $ 227,909 $ 210,451 Accounts receivable, net of allowance for doubtful accounts of $0 and $0, respectively 1,078 1,090 Inventory 51,689 50,953 Prepaid expenses 3,546 3,248 Total current assets 284,222 265,742 Property and equipment, net 22,685 29,647 Total assets $ 306,907 $ 295,389 Liabilities and Stockholders' Equity (Deficiency) Current liabilities: Accounts payable $ 38,800 $ 156,562 Accrued expenses payable 977 12,831 Loans payable to related parties 55,163 142,675 Total current liabilities 94,940 312,068 Stockholders' equity (deficiency): Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 23,030,283 and 22,173,140 shares, respectively 23,030 22,173 Additional paid-in capital 1,381,061 1,084,918 Deficit (1,179,166 ) (1,122,103 ) Accumulated other comprehensive income (loss) (12,958 ) (1,667 ) Total stockholders' equity (deficiency) 211,967 (16,679 ) Total liabilities and stockholders' equity (deficiency) $ 306,907 $ 295,389 See notes to consolidated financial statements. F-2 VOICESERVE, INC. AND SUBSIDIARY Consolidated Statements of Operations (Unaudited) Three Months Ended June 30 2007 2006 Operating revenues: Net sales of communications devices $ 191 $ 24,389 Revenues from communications air time 76,841 23,468 Total operating revenues 77,032 47,857 Cost of operating revenues: Communications devices 292 19,850 Communications air time 86,592 37,427 Total cost of operating revenues 86,884 57,277 Gross profit (loss) (9,852 ) (9,420 ) Operating expenses: Selling, general and administrative expenses 46,795 38,324 Total operating expenses 46,795 38,324 Income (loss) from operations (56,647 ) (47,744 ) Interest income 87 28 Interest expense (503 ) - Income (loss) before income taxes (57,063 ) (47,716 ) Income taxes (benefit) - - Net income (loss) $ (57,063 ) $ (47,716 ) Net income (loss) per share - basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding - basic and diluted 22,601,712 20,000,000 See notes to consolidated financial statements. F-3 VOICESERVE, INC. AND SUBSIDIARY Consolidated Statements of Changes in Stockholders' Equity (Deficiency) Three Months Ended June 30, 2007 (Unaudited) Accumulated Total Common Stock Additional Other Stockholders' $.001 par value Paid-In Comprehensive Equity Shares Amount Capital Deficit Income (Loss) (Deficiency) Balances, March 31, 2007 22,173,140 $ 22,173 $ 1,084,918 $ (1,122,103 ) $ (1,667 ) $ (16,679 ) Sale of shares in private placement, less $3,000 private placement costs 857,143 857 296,143 - - 297,000 Foreign currency translation adjustment - (11,291 ) (11,291 ) Net income (loss) - - - (57,063 ) - (57,063 ) Balances, June 30, 2007 23,030,283 $ 23,030 $ 1,381,061 $ (1,179,166 ) $ (12,958 ) $ 211,967 See notes to consolidated financial statements. F-4 VOICESERVE, INC. AND SUBSIDIARY Consolidated Statements of Cash Flows (Unaudited) Three Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income (loss) $ (57,063 ) $ (47,716 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 7,490 2,771 Stock-based compensation - - Changes in operating assets and liabilities: Accounts receivable, net 12 (1,246 ) Inventory (736 ) (1,813 ) Prepaid expenses (298 ) 40,591 Accounts payable (117,762 ) 32,016 Accrued expenses payable (11,854 ) (40,159 ) Net cash provided by (used in) operating activities (180,211 ) (15,556 ) Cash flows from investing activities: Purchases of property and equipment - - Net cash provided by (used in) investing activities - - Cash flows from financing activities: Proceeds from sales of common stock 300,000 - Increase (decrease) in loans payable to related parties (87,512 ) 5,015 Net cash provided by (used in) financing activities 212,488 5,015 Effect of exchange rate changes on cash and cash equivalents (14,819 ) 7,165 Increase (decrease) in cash and cash equivalents 17,458 (3,376 ) Cash and cash equivalents, beginning of period 210,451 5,668 Cash and cash equivalents, end of period $ 227,909 $ 2,292 Supplemental disclosures of cash flow information: Interest paid $ 503 $ - Income taxes paid $ - $ - See notes to consolidated financial statements. F-5 VOICESERVE, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS VoiceServe, Inc. (“VoiceServe”) was incorporated in the State of Delaware on December 9, 2005 under the name 4306, Inc.On February 20, 2007, VoiceServe acquired 100% of the issued and outstanding stock of VoiceServe Limited (“Limited”), a corporation incorporated in the United Kingdom on March 21, 2002, in exchange for 20,000,000 shares of VoiceServe common stock (representing 100% of the issued and outstanding shares of VoiceServe after the exchange).From October 1, 2006 to February 20, 2007, Limited owned 100% of the issued and outstanding shares of VoiceServe.Accordingly, this acquisition is being treated as a combination of entities under common control and is being accounted for in a manner similar to pooling of interests accounting.The consolidated financial statements include the operations of VoiceServe from October 1, 2006 and the operations of Limited from its inception on March 21, 2002. VoiceServe has had no operations; since February 20, 2007, VoiceServe has been a holding company for its wholly owned subsidiary Limited.At October 1, 2006, the date of its acquisition by Limited, VoiceServe had no assets and $1,100 in accrued expenses payable. Limited is engaged in the telephone communications business from its London, United Kingdom office.It sells communications devices (such as USB VOIP phone devices) and offers customers through its software voice calls over the internet.The software allows computer users to access the Company’s exchange via the internet and through the exchange connect with numerous sources of telephone communications at discounted rates. NOTE 2 – INTERIM FINANCIAL STATEMENTS The unaudited financial statements as of June 30, 2007 and for the three months ended June 30, 2007 and 2006 have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with instructions to Form 10-QSB.In the opinion of management, the unaudited financial statements have been prepared on the same basis as the annual financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of June 30, 2007 and the results of operations and cash flows for the three months ended June 30, 2007 and 2006. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited.The results for the three month period ended June 30, 2007 are not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending March 31, 2008.The balance sheet at March 31, 2007 has been derived from the audited financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to the Securities and Exchange Commission’s F-6 VOICESERVE, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) rules and regulations. These unaudited financial statements should be read in conjuction with our audited financial statements and notes thereto for the year ended March 31, 2007 as included in our report on Form 10-KSB. NOTE 3 – PROPERTY AND EQUIPMENT, NET Property and equipment, net consisted of: June 30, March 31, 2007 2007 Equipment $ 89,897 $ 88,114 Fixtures and fittings 1,045 1,024 Total 90,942 89,138 Less accumulated depreciation (68,257 ) (59,491 ) Property and equipment, net $ 22,685 $ 29,647 NOTE 4 – LOANS PAYABLE TO RELATED PARTIES Loans payable to related parties consisted of: June 30, March 31, 2007 2007 Due chief financial officer $ 10,141 $ 98,512 Due chairman of the board of directors 25,639 25,131 Due chief operational officer 19,383 19,032 Total $ 55,163 $ 142,675 The loans payable to related parties are all non-interest bearing, unsecured, and due on demand. F-7 VOICESERVE, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) NOTE 5 – STOCKHOLDERS’ EQUITY In the three months ended June 30, 2007, VoiceServesold a total of 857,143 shares of its common stock to 3 investors at a price of $.35 per share, or for total consideration of$300,000. At June 30, 2007, the Company had no stock options or other common stock equivalents outstanding. NOTE 6 – INCOME TAXES No provisions for income taxes were recorded in the three months ended June 30, 2007 and 2006 since the Company incurred losses in those periods. Based on management‘s present assessment, the Company has not yet determined it to be more likely than not that a deferred tax asset attributable to the future utilization of net operating loss carryforwards as of June 30, 2007 will be realized.Accordingly, the Company has provided a 100% allowance against the deferred tax asset in the financial statements at June 30, 2007.The Company will continue to review this valuation allowance and make adjustments as appropriate. NOTE 7 – SEGMENT INFORMATION The Company operates in one business segment: telephone communications. Operating revenues by geographic area follow: Three Months Ended June 30, 2007 2006 United Kingdom $ 21,747 $ 28,236 Continental Europe 190 2,963 Canada 11,150 11,839 Other 43,945 4,819 Total $ 77,032 $ 47,857 In the three months ended June 30, 2006, one United Kingdom dealer accounted for 40.3% of total operating revenues. In the three months ended June 30, 2007, one United Kingdom dealer accounted for 28.2% of total operating revenues and one Australian dealer accounted for 23.7% of total operating revenues. F-8 VOICESERVE, INC. AND SUBSIDIARY Notes to Consolidated Financial Statements (Unaudited) NOTE 8 – RELATED PARTY TRANSACTIONS For the three months ended June 30, 2007 and 2006, consulting fees paid to officers, directors, and their affiliates totaled $20,188 and $5,464, respectively.These fees are included in selling, general, and administrative expenses in the accompanying statements of operations. NOTE 9 – COMMITMENTS AND CONTINGENCIES Rental agreements Limited presently uses the office of its secretary at no cost under a month to month verbal agreement.Limited rents inventory storage space under a one year lease agreement expiring October 4, 2007 which provides for quarterly rentals of £1,400 (or $2,785 translated at the June 30, 2007 exchange rate).For the three months ended June 30, 2007 and 2006, rent expense was $2,785 and $4,341, respectively. F-9 Item 2.Management’s Discussion and Analysis or Plan of Operation Overview We were founded December 9, 2005 by Michael Raleigh. On February 20, 2007, pursuant to a share exchange agreement, Voiceserve Limited, a United Kingdom Corporation founded in 2002, became our wholly owned subsidiary. Voiceserve Limited is a global internet communications company that makes it possible for anyone with an internet connection to make free high quality voice calls over the internet. Following the merger, we adopted Voiceserve Limited’s business plan, and will be conducting business as a global internet communications company. We have changed our name to Voiceserve, Inc., to better reflect our new business plan. Voiceserve Limited was founded in March 2002 by Michael Bibelman, Alexander Ellinson and Mike Ottie. The founders have over 15 years of experience in the telecommunications industry. They worked as independent resellers of calling cards creating markets in Europe and third world countries transmitting the calls via universal 0800 numbers. Their career began in 1991 when the founders of Econophone Inc. (“Econophone”) came to Europe looking for agents to market international “call-back” and calling cards. Econophone had developed a “call-back” and alternative direct service. By being independent agents our founders discovered a huge potential in the market for pre-paid calling cards that did not need to be physically put into the slot of a pay phone. The pre-paid card had an access number accompanied with a pin number. Our founders helped Econophone develop and enhance this feature. Moreover, our founders were one of the first groups in the industry to market such a product in Europe. Our founders introduced amongst the many famous European distributors to market such a product, the Audax Group (“Audax”) based in Holland with an annual turnover in excess of 850 million Euros. Through the Audax distribution channels, cards were marketed throughout the Benelux. Our founders were also instrumental in aiding Econophone LLC in its transformation from a privately held company to one listed on the New York Stock Exchange, known thereafter as Viatel. Once Viatel was listed on the New York Stock Exchange our founders independently set up their own ISDN and VOIP platforms with the intention of developing and bringing the world of telecoms into its next stage-a complete solution in one. Plan of Operation During the next twelve months, we expect to take the following steps in connection with the development of our business and the implementation of our plan of operations: · In the third quarter of 2007 we anticipate a boost in sales through all our products. Revenues for the projected year should reach approximately $0.5 million. We will prepare and execute a marketing plan to increase our member base. We anticipate that in the third quarter of 2007, a comprehensive marketing plan will be developed. We expect to spend approximately $15,000 on marketing monthly focusing primarily on the Voicesim product, adding our other features as a bonus. We intend to create folders with leaflets inserted comprising of all the Voiceserve products. Special offers will be available for subscribers enrolling for the complete range of the Voiceserve products. In order to further increase our member base, we plan to offer online contests that encourage members to invite their friends to join the site. · In the fourth quarter of 2007 we expect to open satellite field offices in the middle east and Africa, thus increasing the customer base · By early 2008 we hope to hire programmers on a dedicated basis in order to execute our plans for further enhance IPTV which is the future in technology. We anticipate paying either an annual salary or hourly fee to dedicated programmers depending upon the workload required. We expect that we will require a minimum of $150,000 for programmers in 2008 to optimally implement our plans. · It is Voiceserve’s aim to amass a large subscription base thus increasing revenues and hence profitability. We also plan on establishing satellite offices in Belgium, Holland, Israel, South Africa, Switzerland and USA. Each of these locations will have a local customer service number which will be forwarded to Voiceserve’s call centre. A call centre has been set up in Newcastle in the UK. In each of the Satellite offices there will be a manager who will control the local agents. The primary product being marketed is the Voiceserve SIM to be marketed to the traveler. Pilot schemes have indicated that the demand for such a sim is tremendous globally. We anticipate steady revenues from the sale of the SIM its constant usage, and the regular Voiceserve VOIP products. Results of Operations for the Three Months Ended June 30, 2007 Compared to the Three Months Ended June 30, 2006 We had revenue of $77,032 for the three months ended June 30, 2007 and $47,857 for the three months ended June 30, 2006. Expenses for the three months ended June 30, 2007 increased to $46,795 from $38,324 for the three months ended June 30, 2006 representing an increase of $8,471. The increase is attributable to an increase in general and administrative expenses. Liquidity and Capital Resources As of June 30, 2007 we had $227,909 in cash. A substantial amount of cash will be required in order to grow operations over the next twelve months. Based upon our current cash we will not be able to meet our current expenses and will need additional capital. We intend to seek advice from investment professionals on how to obtain additional capital and believe that by being a public entity we will be more attractive to sources of capital. In addition, we will need to raise additional capital to continue our operations past 12 months, and there is no assurance we will be successful in raising the needed capital. Currently we have no material commitments for capital expenditures.Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern Critical Accounting Pronouncements Our significant accounting policies are summarized in Note 2 of our financial statements included in our March 31, 2007 Form 10-KSB. We have adopted the following accounting standards. While all of these significant accounting policies impact our financial condition, our views of these policies are critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would have materially effected our results of operations, financial position or liquidity for the periods presented in this report. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). Item 3.Controls and Procedures Evaluation of disclosure controls and procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of June 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure Changes in internal controls There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1.Legal Proceedings. We are currently not a party to any pending legal proceedings and no such actions by, or to the best of our knowledge, against us have been threatened. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending June 30, 2007, covered by this report to a vote of our shareholders, through the solicitation of proxies or otherwise. Item 5.Other Information. None Item 6.Exhibits and Reports of Form 8-K. (a) Reports on Form 8-K and Form 8K-A On June 28, 2007 we filed a Form 8K with the SEC based on the Board of Director’s approval and authorization of a change in the Company’s fiscal year end from December 31 to March 31. (b) Exhibits Method of Filing Exhibit Number Incorporated by reference to Exhibit 3.1 to Form 10SB filed on April 3, 2006 (File No. 000-51879) 3.1 Certificate of Incorporation of 4309, Inc. Incorporated by reference to Exhibit 3.2 to Form 10SB filed on April 3, 2006 (File No. 000-51879) 3.2 By-Laws Filed herewith 31.1 Certification of Michael Bibelman pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith 31.2 Certification of Aron Sandler pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Filed herewith 32.1 Certification of Michael Bibelman pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Filed herewith 32.2 Certification of Aron Sandler pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. VOICESERVE, INC. By: /s/ Michael Bibelman Michael Bibelman Chief Executive Officer Dated: August 20, 2007 By: /s/ Aron Sandler Aron Sandler Chief Financial Officer (Principal Accounting Officer) Dated: August 20, 2007
